Citation Nr: 0204768	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  02-00 765	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board decision of March 17, 1994, which denied service 
connection for a psychiatric disability, to include post-
traumatic stress disorder (PTSD).  

(The issue of whether new and material evidence has been 
submitted in order to reopen the veteran's claim of service 
connection for a psychiatric disability, to include PTSD, is 
the subject of a separate Board decision).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law









INTRODUCTION

The veteran served on active duty from June 1961 to March 
1970.

This matter comes before the Board from a January 2002 motion 
from the moving party for revision or reversal on the grounds 
of CUE of a Board decision that denied service connection for 
a psychiatric disorder, including PTSD.  

While the appellant's attorney has repeatedly referred to a 
June 17, 1994, Board decision to be revised on the basis of 
CUE, there was not a Board decision issued on that date 
denying the veteran's claim.  As there was a Board decision 
dated March 17, 1994, which denied service connection for a 
psychiatric disorder, to include PTSD, the attorney's 
statements are accepted as a motion to review the March 17, 
1994, Board decision.  


FINDINGS OF FACT

1.  At the time of the March 1994 Board decision denying 
service connection for PTSD, the evidence showed that the 
veteran engaged in combat operations against the enemy, and 
completed 50 direct combat support missions against the enemy 
in an active combat area.  

2.  At the time of the March 1994 Board decision, the 
evidence showed that the veteran engaged in combat with the 
enemy.  

3.  At the time of the March 1994 Board decision, the veteran 
had diagnoses of PTSD, and a medical link between his PTSD 
and participation in combat.  

4.  The March 1994 Board decision denying service connection 
for PTSD was CUE.  




CONCLUSION OF LAW

The March 1994 decision of the Board denying service 
connection for a psychiatric disability, to include PTSD was 
CUE; at the time of the Board decision of March 1994 the 
record clearly supported the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1154 (b), 7111 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (f), 20.1403, 20.1404 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show complaints of or findings 
of a psychiatric disorder, including on discharge examination 
in February 1970.  

The veteran's DD-214 shows that he received the Air Medal 
(1st Award).  

Post-service medical records from the 1980s do not show 
complaints or findings of a psychiatric disability.  

The veteran was afforded a hearing before the RO in August 
1988, a transcript of which has been associated with the 
claims folder.  He testified that in Vietnam, he experienced 
stressful events like landing in DaNang during a rocket 
attack, taking small arms fire while flying over jungles, and 
picking up parts of bodies from the water.  He also testified 
that the most stressful event to him was observing war 
protesters after returning to the United States.  

Service personnel records submitted in January 1989 show that 
the veteran received the Air Medal for meritorious 
achievement in aerial flight as a crewman attached to 
Helicopter Anti-Submarine Squadron Two on the USS Hornet 
engaged in combat operations against the enemy in Southeast 
Asia from November 2, 1968, to March 1, 1969.  The citation 
noted that the veteran successfully completed 50 direct 
combat support missions against the enemy in an active combat 
area.  

The veteran was afforded a VA examination in June 1991.  He 
described flying constantly, doing searches, and picking up 
bodies.  Diagnosis was PTSD.  

The veteran submitted a statement dated September 1992.  He 
stated that he had seen one man he played cards with get 
crushed from the waist up by the hydraulic press of the wing 
on a Corsair fighter.  He wrote that he had heard his ribs 
crack slowly, and heard part of his scream before it quit.  
He wrote that he helped pull what looked like hamburger and 
dungarees out of that plane.  He wrote that the man smelled 
like a "gutted hog."  

In October 1992, the command history for 1969 from the 
veteran's Helicopter anti-submarine squadron was submitted.  

The veteran was afforded VA examinations in November 1992.  
There was a diagnosis of PTSD.  He described being dropped 
into the water to rescue a pilot who had been shot down, but 
was deceased.  He described having to take the body with him 
to safety.  He described a wing of an airplane crushing an 
electrician aboard the Hornet.  He described being in a plane 
and hitting the water once after the engine of the plane was 
disabled.  When the veteran was stateside, he described an 
incident where his helicopter almost crashed after dropping 
rescue supplies to marooned Indians.  The diagnosis was PTSD.  

Copies of VA treatment records were submitted from 1992.  
They show that the veteran received treatment for his PTSD.  

The veteran submitted a statement about his alleged stressors 
on April 1993.  He described being aboard the Hornet and 
operating in warm latitudes during the WESTPAC cruise of 
1969.  He wrote that a technician was working on an F8 
Crusader or F7 Corsair, one of the attack fighters that has 
wings that can be raised.  He wrote that the technician was 
half in the hole behind the cockpit when the wing was lowered 
on him.  He wrote that the scream was cut off, but he could 
hear the ribs breaking.  He wrote that he did not know the 
technician's name or number of squadron.  

The veteran was afforded a VA examination in May 1993.  He 
described stressful incidents of rescuing equipment and 
pilots in the South China Sea, as well as an episode in which 
the mechanic was killed when a boy in a Corsair on the flight 
deck hit the wrong button and the wing came down on the 
mechanic and crushed him to bits.  He described an incident 
when the helicopter he was flying almost crashed during a 
rescue mission.  Diagnosis was PTSD.  

The Board denied the veteran's claim for service connection 
for a psychiatric disability, to include PTSD in March 1994.  
The Board determined that the command history did not 
corroborate the claimed incidents upon which the diagnoses of 
PTSD were predicated, and that the veteran was not awarded 
any medal for combat with the enemy.  The Board specifically 
noted that the veteran's Air Medal and Meritorious Unit 
Commendation Ribbon were awarded for combat support between 
October 1968 and May 1969 rather than for actual combat.  

In a December 1997 statement, the veteran cited his receipt 
of the Air Medal, and its accompanying language in the medal 
citation.  The veteran argued that the regional hearing 
officer erred by not considering that the Social Security 
Administration had conducted an independent psychiatric 
examination.  

In a December 2001 statement, the veteran's attorney argued 
that the Board should have decided in 1994 that the veteran 
engaged in combat.  The attorney cited the fact that the 
veteran received the Air Medal awarded for combat, and the 
Bronze Star based upon evidence obtained from the 
Environmental Support Group.  The attorney noted that receipt 
of either of these medals require that the Board presume the 
veteran was in combat.  The attorney stated that the 
presumption of combat under 38 U.S.C.A. § 1154 (b) was not 
applied to the veteran.  



Relevant Laws and Regulations

The motion has set forth the alleged clear and unmistakable 
errors of law, the legal basis for the allegations, and why 
the result would have been manifestly different but for the 
alleged error, and that a valid motion for review of the 
March 1994 Board decision for clear and unmistakable error 
has been presented. Disabled American Veterans v. Gober, 234 
F. 3d 682, 698 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b). 

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West Supp. 2001).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2001).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

At the time of the March 1994 decision, governing law and 
regulations provided that service connection could be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 C.F.R. § 3.303 (1993).  

Service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1993).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 


Analysis

The veteran's representative contends that the Board 
committed CUE in its March 1994 decision when it determined 
that the veteran did not engage in combat pursuant to 38 
C.F.R. § 3.304 (f).  The representative contends that the 
veteran's receipt of his particular Air Medal required the 
Board to find that the veteran was in combat.  

A review of the evidence of record at the time of the March 
1994 Board decision reflects that the veteran received the 
Air Medal, but without the "V" device, indicating valor.  
Nevertheless, the award citation indicates that the veteran 
received the award for engaging in "combat operations 
against the enemy," (emphasis added) and that he 
successfully completed "fifty direct combat support missions 
against the enemy in an active combat area" (emphasis 
added).  The Board's decision only addressed the fact that 
the Air Medal was awarded for combat support (emphasis added) 
rather than for actual combat.  It did not cite to the fact 
that the veteran engaged in combat operations in an active 
combat area, nor did it address the number of missions flown.  

The key question for the Board to answer in 1994 was whether 
the veteran engaged in combat with the enemy.  At the time of 
the Board decision, there was not a clear definition of what 
constituted "combat with the enemy."  However, the language 
in the Air Medal award citation is strongly indicative of 
combat: engagement in combat operations in an active combat 
area, and participation in 50 missions flown in the active 
combat area. Even the fact that the veteran's award was for 
combat support rather than actual combat bears analyzing 
further.  The award citation states that the veteran 
successfully completed 50 combat support missions - as a 
member of a Helicopter Anti-Submarine Squadron.  The fact 
that the veteran participated in 50 flights in an active 
combat area strongly encourages a finding of combat.  Because 
of the strong language indicating combat, for purposes of 38 
C.F.R. § 3.304 (f), the Board should have found that the 
veteran engaged in combat with the enemy.  Had the Board 
reported and analyzed the facts in their entirety, it would 
have concluded that the veteran engaged in combat for 
purposes of 38 C.F.R. § 3.304(f).

In summary, it must be concluded that the Board committed 
clear and unmistakable error by determining that the veteran 
did not engage in combat under 38 C.F.R. § 3.304 (f).  This 
decision is not made lightly, and is made mindful that the 
standard for CUE is "whether reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made."  Russell, 3 Vet. App. at 313.  If the 
Board had examined all of the facts and examined them in 
adequate depth, it could have only concluded that the veteran 
engaged in combat with the enemy pursuant to 38 C.F.R. 
§ 3.304(f).

One of the veteran's alleged stressors was his description of 
rescuing a dead pilot from the ocean.  Under 38 C.F.R. 
§ 3.304 (f), if the Board had found that the veteran engaged 
in combat with the enemy, this stressor would have been 
verified by the veteran's lay testimony alone.  With 
conclusive evidence of the stressor, medical evidence of a 
diagnosis of PTSD, and a link between the veteran's PTSD and 
his participation in combat during Vietnam, service 
connection would have been in order for PTSD.  

Therefore, it is determined that the Board committed CUE in 
its March 1994 decision when it determined that the veteran 
did not engage in combat with the enemy, and denied service 
connection for PTSD.  38 C.F.R. § 20.1403 (2001).  
Accordingly, that decision must be revised to order the grant 
of service connection for PTSD


ORDER

The motion for revision of the March 1994 Board decision on 
the basis of CUE is granted, and the March 1994 Board 
decision is revised to order the grant of service connection 
for PTSD.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



